Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian J. Pangrle on 03/03/2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1, line 7, delete "the individually insulated conductors comprising".
 	Claim 1, line 8, after "number of" insert --the--.
	Claim 1, line 8, delete "that".
	Claim 1, next to last line, change "increases" to --increase--.
	Claim 6, line 1, change "a" to --each--.
	Claim 6, line 2, delete "plurality of".
	Claim 10, line 2, after "the" insert --number of the--.
	Claim 10, line 2, change "comprises" to --is--.
	Claim 10, lines 2-3, delete "individually insulated conductors".
	Claim 11, next to last line, change "increases" to --increase--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest a system and method thereof, comprising all features as recited in the claims in combination with the strength member anchoring to the electric submersible pumping system, the number of the individually insulated conductors being at least 6 and the jacket layer and/or insulation surrounding the individually insulated conductors comprising thermally conductive reinforcements (re claims 1, 11, and 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847